BIJUR, J.
I dissent. It may be that the jury was partly misled by the quantity of immaterial evidence introduced in this case, but apparently all of it was so introduced without objection, except in one or two instances, when it was over objections which were not properly taken. Substantially no exception was taken by plaintiff to the charge of the court below, and practically every request to charge proffered by plaintiff was granted. With a bare question of fact presented to the jury, I do not find that the verdict was against the weight of evidence.